These actions were brought by the plaintiff as the representative of certain judgment creditors of a common debtor to set aside several transfers of personal property as made with intent to hinder, delay and defraud creditors, or to effect an unlawful preference. In each action the judgment rendered by the trial court in favor of the plaintiff was reversed by the Appellate Division both on the law and the facts. The record clearly and unmistakably shows that questions of fact were involved in each action; and that those questions were decided in favor of the plaintiff by the trial court, but the findings were set aside by the Appellate Division as against the evidence. Still the plaintiff appealed to this court from the orders of reversal and stipulated that if such orders should be affirmed judgment absolute should be rendered against him. Upon the argument we were asked not to affirm the orders but to dismiss the appeals in case we reached the conclusion that the Appellate Division had jurisdiction to reverse on the facts. These reckless appeals, however, notwithstanding *Page 549 
our repeated admonitions, are frequently brought, and it is necessary to restrain the practice by the most repressive form of judgment within our power. Accordingly, we affirm the orders appealed from and direct judgment absolute in favor of the defendants, with costs in all courts.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, WILLARD BARTLETT and CHASE, JJ., concur.
Orders affirmed and judgment absolute ordered against appellant in each case, on the stipulation, with costs in all courts.